Case 6:18-cv-00575-WWB-EJK Document 58 Filed 01/28/20 Page 1 of 2 PageID 355




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
LARRY RUMBOUGH,

                       Plaintiff,
v.                                                             Case No: 6:18-cv-575-Orl-78EJK

BRIGHT HOUSE NETWORKS, LLC,
CHARTER COMMUNICATIONS, INC.,
SPECTRUM, DOE and JOHN DOE,

                       Defendants.


                                             ORDER
       This matter is set for a settlement conference before the undersigned on January 30, 2020

and trial on February 3, 2020. Today, the undersigned received email correspondence from

Defendant’s counsel stating that this case has settled.      Referencing the information in the

correspondence, Defendant stated that it “will await the Court’s rulings and instructions related to

the Settlement Conference and Trial.”

       While the undersigned directed Defendant to provide a confidential statement to the Court

via email concerning the settlement conference (see Doc. 54), Defendant cannot request relief via

such correspondence. To the extent this case has settled, the parties are directed to file a notice

of settlement. Otherwise, the parties are directed to comply with the prior orders of the Court,

shall appear for the settlement conference, trial, and any other noticed proceedings, and are not

excused from such compliance absent an order of the Court saying so.

       DONE and ORDERED in Orlando, Florida on January 28, 2020.
Case 6:18-cv-00575-WWB-EJK Document 58 Filed 01/28/20 Page 2 of 2 PageID 356



Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
